Citation Nr: 0304551	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.

(An additional issue of entitlement to a rating higher than 
10 percent for residuals of a right wrist injury will be the 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from November 1942 to January 
1946 and from November 1946 to May 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO rating decision which granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating.  The veteran appealed for a higher 
rating.

(The Board notes that an additional issue of entitlement to a 
rating higher than 10 percent for residuals of a right wrist 
injury will be the subject of a later Board decision which 
will be issued after the Board completes development of 
evidence on such issue.)


FINDING OF FACT

Since the effective date of service connection, the veteran's 
hearing loss has been manifested by auditory acuity level I 
in the right ear and auditory acuity level IV in the left 
ear.


CONCLUSION OF LAW

Since the effective date of service connection, the veteran's 
bilateral hearing loss has been 0 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2002).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from November 1942 to 
January 1946 and from November 1946 to May 1948.  

On May 3, 2001, the RO received the veteran's claim for 
service connection for bilateral hearing loss.

On a VA audiological examination in November 2001, the 
veteran had pure tone thresholds of the right ear of 25, 30, 
35, and 40 decibels at 1000, 2000, 3000, and 4000 hertz, 
respectively; the average at these frequencies was 32.5.  
Pure tone thresholds of the left ear were 30, 50, 60 and 60 
decibels at 1000, 2000, 3000, and 4000, hertz, respectively; 
the average at these frequencies was 52.5.  Speech 
recognition was 92 percent in the right ear and 80 percent in 
the left ear.  Bilateral sensorineural hearing loss was 
diagnosed.

The RO has granted service connection and a 0 percent rating 
for bilateral hearing loss.  Among the veteran's other 
service-connected conditions is tinnitus (ringing in the 
ears) which is rated 10 percent.

Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for a compensable rating for bilateral hearing loss, and of 
the respective obligations of VA and him to obtain different 
types of evidence.  He has been afforded a VA examination, 
and has not identified any additional medical records to be 
obtained.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The basic method of rating bilateral hearing loss is based on 
examination results including a controlled speech 
discrimination test (Maryland CNC), and a puretone audiometry 
test of puretone decibel thresholds at 1000, 2000, 3000, and 
4000 Hertz, with an average puretone threshold obtained by 
dividing these thresholds by four.  Once these test results 
have been obtained, employing Table VI, a Roman numeral 
designation of auditory acuity level for hearing impairment 
is ascertained based on a combination of the percent of 
speech discrimination and puretone threshold average.  Once a 
Roman numeral designation of auditory acuity level for each 
ear has been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional patterns of hearing loss.  
38 C.F.R. §  4.86.  

The test results from the November 2001 VA examination do not 
meet the requirements for rating as an exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86.  Rather, hearing 
impairment noted on this examination is to be rated under the 
standard method of 38 C.F.R. § 4.85.  

The 2001 examination showed that the average decibel 
threshold was 32.5 decibels for the right ear, and this ear 
had speech discrimination of 92 percent.  Under Table VI of 
38 C.F.R. § 4.85, this translates to Level I hearing in the 
right ear.  The average decibel threshold was 52.5 decibels 
for the left ear, and this ear had speech discrimination of 
80 percent.  Under Table VI of 38 C.F.R. § 4.85, this 
translates to Level IV hearing in the left ear.  Entering 
Table VII of 38 C.F.R. § 4.85, with Level I hearing for the 
right ear and Level IV hearing for the left ear, results in a 
0 percent rating for bilateral hearing loss under Diagnostic 
Code 6100.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss; however, as noted above, in Lendenmann, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations 
are rendered.  Based on the application of the rating 
criteria to the audiometric evidence in this case, a 
disability rating higher than 0 percent for bilateral hearing 
loss may not be granted.  

There are no identifiable periods of time, since the 
effective date of service connection, during which bilateral 
hearing loss has been more than 0 percent disabling, and thus 
higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The preponderance of the 
evidence is against the claim for a higher rating for 
bilateral hearing loss.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A higher rating for bilateral hearing loss is denied.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

